Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-2008

Mincy v. Klem
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2689




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Mincy v. Klem" (2008). 2008 Decisions. Paper 105.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/105


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-2689
                                      ___________

                             HILTON KARRIEM MINCY,
                                                 Appellant

                                            v.

                             EDWARD KLEM, ET AL.
                      ____________________________________

                    On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                           (D.C. Civil Action No. 07-cv-00790)
                    District Judge: Honorable Christopher C. Connor
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 19, 2008
               Before: MCKEE, SMITH and CHAGARES, Circuit Judges

                          (Opinion filed: December 16, 2008)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

              Hilton Karriem Mincy is confined at the State Correctional Institution at

Albion in Pennsylvania. Mincy appeals the District Court’s dismissal of his complaint

under Fed. R. Civ. P. 40(b). We have jurisdiction pursuant to 28 U.S.C. § 1291. We

review the District Court’s dismissal of his complaint as a sanction under Rule 40(b) for
abuse of discretion. See In re: Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996);

Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984).

              The relevant facts are as follows. Mincy filed a civil rights complaint

pursuant to 42 U.S.C. § 1983 against nearly seventy-seven prison officials and staff,

alleging a litany of claims, including retaliation, conspiracy, denial of due process,

fabricated misconduct reports, interference with mail, and verbal and physical abuse.

That initial complaint was over 215 pages and contained nearly 687 paragraphs of

allegations. The District Court ordered Mincy to file an amended complaint, using a civil

rights form-complaint and setting forth simple, concise and direct averments in adherence

to Rule 8(e); it moreover ordered that the amended complaint should, pursuant to Rule

20(a), name only those defendants implicated in the transaction or occurrence giving rise

to his claims and whose involvement in the suit presents a common question of law or

facts. The court warned that it would dismiss Mincy’s complaint as a sanction if he failed

to comply with those instructions.

              In response to the court’s order, Mincy filed an amended complaint using

the court-furnished form. Mincy’s amended form-complaint plainly asserted various

allegations of retaliation against prison officials for exercising his First Amendment

rights. At the conclusion of the amended form-complaint, however, Mincy alerted the

District Court that he planned to file a “proposed amended complaint” pursuant to Rule

15(a). Subsequently, he filed that proposed amended complaint, which was 166 pages,



                                              2
contained more than 500 paragraphs of allegations, and named more than seventy-seven

defendants.

              Finding both submissions to be non-compliant with its order, the District

Court dismissed his action under Rule 40(b). Specifically, it found that the form-

complaint and the proposed amended complaint contained the same deficiencies as the

original, referencing numerous unrelated claims and parties. Noting that it had afforded

Mincy multiple opportunities to remedy those deficiencies in his pleadings, and that he

failed to properly do so, the District Court concluded that Mincy’s conduct had made

adjudication of the case impossible. Accordingly, the District Court conducted no Poulis

analysis before dismissing the case as a sanction.

                                             I.

              Rule 8(a)(1) requires that a complaint set forth a short and plain statement

of the plaintiff’s claims. We conclude that the District Court correctly ordered Mincy to

file an amended complaint using a form-complaint, because his original one was unduly

long. However, in light of the liberal construction given to pro se pleadings, we cannot

conclude that Mincy’s amended form-complaint does not satisfy Rule 8. His averments

under the “Statement of Claim” section of the form-complaint plainly allege that the

Defendants have retaliated against him for filing lawsuits, grievances and complaints

against prison officials, as a means of deterring him from exercising his First Amendment

rights.



                                             3
              Additionally, we agree that under Rule 20 a plaintiff may join defendants in

one action only if they assert a right to relief arising out of the same transaction or

occurrence. The District Court correctly concluded that Mincy’s attempts to incorporate

separate and unrelated claims against parties from other lawsuits are inappropriate.

However, we note that Rule 21 instructs that the misjoinder of parties provides no

grounds for dismissing an action. See Rule 21; Sabolsky v. Budzanoski, 457 F.2d 1245,

1249 (3d Cir. 1972). Courts may add or drop parties under Rule 21, but they may not

dismiss actions where there has been a misjoinder of parties. Letherer v. Alger Group,

LLC., 328 F.3d. 262 267 (6 th Cir. 2003). Accordingly, the District Court erred in

dismissing Mincy’s complaint on this basis.

                                              II.

              As we have explained, dismissals under Rule 40(b) are “only appropriate in

limited circumstances . . . ”, Emerson v. Thiel College, 296 F.3d 184,190 (3d Circ.

2002), because they are “drastic” and “extreme measures” that should only be reserved

for cases where there has been “‘flagrant bad faith’ on the part of the plaintiffs.” Poulis,

747 F.2d at 867-68 (quoting Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S.

639, 643 (1976)).

              On review, this Court should be “guided by the manner in which the

[District Court] balanced the Poulis factors, and whether the record supports its findings.”

Ali v. Sims, 788 F.2d 954, 957 (3d Cir. 1986). Those factors are: (1) the extent of the



                                               4
party’s personal responsibility; (2) the prejudice to the adversary caused by the failure to

meet scheduling orders and respond to discovery; (3) a history of dilatoriness; (4) whether

the conduct of the party or the attorney was wilful or in bad faith; (5) the effectiveness of

sanctions other than dismissal, which entails an analysis of alternative sanctions; and (6)

the meritoriousness of the claim or defense. Poulis, 747 F.2d at 868. Failure to consider

these factors is considered an abuse of discretion. See Livera v. First Nat. State Bank of

New Jersey, 879 F.2d 1186, 1188 (3d Cir. 1989).

              The District Court decided that Mincy’s conduct – filing a seemingly non-

compliant form complaint and an additional proposed amended complaint – made

adjudication of the case “impossible,” and that it was accordingly unnecessary to weigh

the Poulis factors before dismissing the case under Rule 41(b). In support of that

proposition, the District Court cited Guyer v. Beard, 907 F.2d 1424, 1429-30 (3d Cir.

1990) and Spain v. Gallegos, 26 F.3d 439, 454-55 (3d Cir. 1994).       The “impossibility”

exception relieves a district court from analyzing the Poulis factors. However, our

opinions in Guyer and Spain do not support dismissal here: The District Court has not

shown that Mincy’s conduct suggests that he clearly intended to abandon the case, see id.

at 455, or that his behavior had been so egregious as to suggest that he no longer wished

to pursue his claims, see Guyer, 907 F.2d at 1430.

       Accordingly, we will vacate the judgment of the District Court and remand for

further proceedings.



                                              5